***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             STATE v. JACQUES—CONCURRENCE

   KAHN, J., with whom ROBINSON, C. J., joins, concur-
ring. I agree with and join the judgment of the well
reasoned majority opinion reversing the judgment of
conviction of the defendant, Jean Jacques. That is, given
the absence in the current record of any evidence or
argument regarding the effect of the defendant’s parole
status on his expectation of privacy in his apartment,
I agree that we are compelled to conclude that the
trial court improperly denied the defendant’s motion
to suppress evidence obtained during a warrantless
search of his apartment. Moreover, in light of the state’s
waiver of the claim that any error by the trial court
was harmless, we are also compelled to reverse the
judgment of conviction. I write separately to clarify two
points: First, in my view, the state’s case, even without
the evidence obtained from the July 15, 2015 search of
the defendant’s apartment, was a strong one. My review
of the record persuades me that the state would have
readily been able to demonstrate that any error was
harmless beyond a reasonable doubt. Second, and more
importantly, I write to emphasize that a parolee’s expec-
tation of privacy in his or her dwelling does not increase
upon being arrested and incarcerated for another
offense during the period of parole.
                            I
                  HARMLESS ERROR
   Before I proceed to the primary point I wish to make
in this concurring opinion—that the defendant’s expec-
tation of privacy in his apartment did not increase as a
result of his incarceration—I observe that, even without
the evidence obtained from the July 15, 2015 search
that is at issue in this appeal, the state had an over-
whelming case against the defendant. The state’s theory
of the case was that the defendant went to the victim’s
apartment on the night of June 14, 2015, stabbed her
to death, and then stole the crack cocaine and marijuana
that the victim had on the premises, with the intent to
sell the stolen drugs.
   The state’s evidence that the defendant had been in
the victim’s apartment and murdered her was compel-
ling, even without the victim’s cell phone and the drugs.
Most significantly, the state presented evidence that the
defendant’s blood was on the victim’s living room floor
and on her kitchen wall. The state also presented the
testimony of the victim’s boyfriend, Jean Joseph, that,
at approximately 11:20 p.m. on June 14, 2015, the victim
texted him to tell him that the defendant was at her
apartment. Joseph testified that, after receiving the vic-
tim’s text, he unsuccessfully tried to call the defendant,
but that the defendant immediately returned his call,
confirmed that he was at the victim’s apartment and
asked whether Joseph would be coming there that
night. The cell phone records of both Joseph and the
victim, produced by Verizon Wireless’ Law Enforce-
ment Resource Team, confirmed Joseph’s testimony as
to the substance of the victim’s text, and the fact that
Joseph spoke to the defendant immediately after receiv-
ing that text. The jury also viewed the redacted video-
taped recording of the defendant’s June 25, 2015
interview with Detective Anthony Gomes of the Nor-
wich Police Department (department), who was the
lead detective for the case. During that interview,
although he denied entering her apartment, the defen-
dant admitted that, on the night of June 14, 2015, he
was outside the victim’s building.
   The state also produced strong evidence that the
defendant stabbed the victim to death. The presence
of his blood on her living room floor was certainly
relevant to that question. When the defendant was
arrested for selling crack cocaine on the afternoon of
June 15, 2015, his clothing, including the sneakers that
he was wearing, was seized. Testing revealed the vic-
tim’s blood on the defendant’s right sneaker. The state
also produced the defendant’s gym bag, which the
police officers recovered from the trunk of a vehicle
belonging to the defendant’s friend, Indira Barros-
Gomes, who had picked the defendant up at a laundro-
mat on June 15, 2015. Inside the gym bag, the officers
found a pair of the defendant’s jeans, which, when
tested, revealed the presence of the victim’s blood.
  The state produced evidence that the defendant suf-
fered injuries during the commission of the murder. At
the time of the defendant’s arrest, the officers took
photographs of the defendant’s hands, revealing that
he had bandages on both hands, covering multiple cuts.
During their first search of his apartment, which the
defendant does not challenge on appeal, the police
found his blood in the apartment. Jeffrey Payette, a
detective with the Connecticut State Police, testified
that, ordinarily, they take samples of items that are
deemed to have evidentiary value, but, because ‘‘there
was just so much blood around the entire apartment,’’
they decided to simply take representative samples.
Testing later confirmed that the blood in his apartment
was the defendant’s.
   The state presented the testimony of Tywan Jenkins,
who was the defendant’s cellmate at the Corrigan-Rad-
gowski Correctional Center in Uncasville. While they
were incarcerated together, the defendant gave Jenkins
several accounts related to the victim’s murder. In his
final version of the events, the defendant told Jenkins
that he stabbed the victim and that he cut himself during
the attack. He also told Jenkins that, after he had killed
the victim, he used a mop and bucket with bleach to
clean the crime scene. It is worth noting that when the
victim’s body was discovered, a mop in a bucket with
bleach had been left out in the kitchen, consistent with
Jenkins’ testimony.
   Finally, the state produced the following evidence to
prove that, after the defendant had murdered the victim,
he stole drugs from her apartment. Jenkins testified
that the defendant had told him exactly that, confiding
in Jenkins that he removed crack cocaine and the vic-
tim’s cell phone from the apartment. Additional evi-
dence corroborated Jenkins’ account. The evidence
established that, at the time of the murder, the victim
had both crack and marijuana in her home. Joseph
testified that he stored crack cocaine in a blue, nondairy
creamer container in the victim’s kitchen. He also testi-
fied that, during the afternoon of June 14, 2015, he and
the victim purchased one-quarter pound of marijuana
in Mystic, brought it back to the victim’s apartment
and smoked some of it while they watched television,
including ‘‘Game of Thrones.’’ When they had finished
watching ‘‘Game of Thrones,’’ sometime between 10
and 10:30 p.m., Joseph left, in order to go to the home
of Johane Jean-Baptiste, the mother of his child.
  By the next morning, both the crack and the mari-
juana had been removed from the victim’s apartment.
Joseph testified that he had a medical appointment on
the morning of June 15, 2015, and that he went to the
victim’s home immediately thereafter. Upon entering,
he immediately noticed that the victim’s apartment,
which ordinarily was very neat and had been so when
he left the night before, was in disarray, and there was
a mop and bucket left out in the kitchen. A table had
been moved, the cushions on the sofa had been dis-
turbed, kitchen cabinets were left open and items that
had been removed from the cabinets were strewn over
the counter. In particular, the container of nondairy
creamer in which Joseph stored crack had been
removed from the kitchen cabinet and left on the
counter. When he eventually checked, he noticed that
neither the crack nor the marijuana was in the
apartment.
  The state also produced evidence that the defendant,
who had reported to a prospective buyer the previous
week that he did not have any drugs to sell, was selling
crack on the very day that the victim had been mur-
dered. Specifically, Officer Nathaniel Tondreau of the
department, testified that, on June 15, 2015, he reported
to the scene of the murder when he heard the dispatch.
Tondreau and his partner brought Joseph to the station
to interview him. During the course of the interview,
Joseph told them that the last text he received from
the victim was that ‘‘Zo is here.’’1 Tondreau testified
that the name ‘‘Zo’’ caught his attention because he
and his partner had attempted to use a confidential
informant during the preceding week to purchase crack
cocaine from a person named Zo. The confidential infor-
mant successfully contacted Zo, who was unable to sell
any crack because he did not have any drugs. On the
basis of their belief that Zo and the defendant were the
same person, Tondreau and his partner instructed the
confidential informant to attempt to set up a purchase
from Zo on the afternoon of June 15, 2015. The infor-
mant contacted Zo, who agreed to sell him $40 of crack
cocaine. Tondreau and a team accompanied the infor-
mant to the arranged meeting place, where they
observed the defendant exchange something with the
informant, who returned to them and handed Tondreau
a bag of crack cocaine. The officers then arrested
the defendant.
   In summary, the state produced evidence that, shortly
before she was murdered, the victim told Joseph that
the defendant was at her apartment. The defendant’s
blood was at the scene of the crime. He had cuts on
his hands and his blood was all over his apartment. He
had the victim’s blood on his sneakers and on his jeans,
which were discovered in his gym bag in the trunk of
a friend’s vehicle. He told his cellmate that he killed
the victim and that he took the crack from her apart-
ment. The police, who had information that the defen-
dant had no drugs to sell the week before, monitored
their confidential informant’s purchase of crack cocaine
from the defendant on the very day that the victim’s
body was discovered. In light of all of this evidence, I
would have concluded, had the state not waived the
issue, that the error was harmless beyond a reasonable
doubt. See State v. Artis, 314 Conn. 131, 154, 101 A.3d
915 (2014) (setting forth harmless error standard when
error is of constitutional magnitude).
                            II
       PAROLEE STATUS AND REASONABLE
           EXPECTATION OF PRIVACY
  The point I emphasize is a narrow one: whatever
reasonable expectation of privacy in his home that the
defendant had as a parolee, it did not increase as a
result of his June 15, 2015 arrest and incarceration. I
acknowledge that, during oral argument before this
court, the state waived any claim that the July 15, 2015
warrantless search of the defendant’s apartment was
proper due to his status as a parolee at the time of his
arrest on June 15, 2015. I also acknowledge that the
state did not present any evidence in the trial court of
the conditions of parole—either standard or specific—
to which the defendant had agreed prior to his release
to supervised parole on January 16, 2015. My starting
point, however, is that, pursuant to the stipulation of
the parties and as found by the trial court, when the
defendant was arrested on June 15, 2015, he was ‘‘indis-
putably on supervised parole . . . .’’ Given that starting
point, the highest reasonable expectation of privacy in
his home possibly enjoyed by the defendant on July 15,
2015, was the same expectation that he had on June
15, 2015—not higher.
  A brief factual and procedural background of the
defendant’s motions to suppress the two searches pro-
vides helpful context. The police and the defendant’s
parole officer conducted the first search of his apart-
ment shortly after his arrest and incarceration, in the
early morning hours of June 16, 2015. Gomes testified
that the defendant’s parole officer was ‘‘checking the
residence for possible drug-related activity and contra-
band . . . .’’ The second search, on July 15, 2015, took
place after Jenkins told the police that the defendant
had told him that he had hidden the victim’s cell phone
and the crack he had stolen from her apartment in a
hole in the wall in his bathroom. There is no indication
in the record that the police were accompanied by a
parole officer during the second search.
   The defendant moved to suppress both searches, and
the trial court denied both motions in an oral ruling
on March 29, 2015, indicating that a memorandum of
decision as to each ruling would follow. The court read
its decision on its denial of the motion to suppress
the first search into the record during the defendant’s
sentencing hearing on June 6, 2016. On the same day,
the court issued its memorandum of decision as to its
denial of the motion to suppress the second search.
   As to the first search, notwithstanding his stipulation
that the records of the Department of Correction
reflected that he was on parole at the time of his arrest,
the defendant argued that the parole board lacked juris-
diction over him. Specifically, the defendant argued
that, because at that time he was subject to deportation
to Haiti, he properly was under the jurisdiction of fed-
eral immigration authorities, rather than the parole
board. Therefore, the defendant argued, the parole offi-
cer lacked authority to search his apartment and the
evidence seized from that search should be suppressed.
The trial court rejected the defendant’s argument,
beginning with the fact that there was no dispute that
the defendant was on parole at the time of his arrest.
The court explained further that ‘‘an individual can be
under the jurisdiction of more than one entity simulta-
neously and that, therefore, being subject to the jurisdic-
tion of one entity is not mutually exclusive [of] the
jurisdiction of another, or second, entity.’’ The court
therefore concluded that the parole officer had author-
ity to search the defendant’s home and denied the
motion to suppress. Implicit in the court’s ruling was
that the police officers had the authority to accompany
the parole officer and assist in searching the apartment.
As I have stated earlier in this concurring opinion, the
defendant does not challenge the trial court’s ruling
regarding the first search in this appeal.
  As to the second search, the defendant relied on the
federal and state constitutions to argue that the search
was unreasonable and the resulting evidence should be
suppressed.2 The defendant argued that the apartment
was his home, and that his incarceration had not
changed that. The defendant argued that he had estab-
lished that he retained a subjective expectation of pri-
vacy in the apartment and that his expectation was
one that society would deem to be reasonable. In its
opposition, the state confined its arguments to rebutting
the defendant’s claim that he had demonstrated that he
held a subjective expectation of privacy in the apart-
ment. Neither the defendant nor the state raised any
issue regarding the defendant’s parole status at the time
of the second search.
  The trial court denied the defendant’s motion to sup-
press on the basis of its conclusion that the defendant
had failed to demonstrate that he had a subjective
expectation of privacy in the premises. See State v. Hill,
237 Conn. 81, 92, 675 A.2d 866 (1996). The court pointed
to the following: the defendant had failed to contact
the landlord about maintaining the lease, which was a
month-to-month lease; he was in custody and had no
income; he had testified that he knew he was going to
be incarcerated for a very long time; he did not pay rent;
and, he had failed to contact anyone about securing
the personal possessions he had left in the apartment.
The trial court declined to credit the defendant’s testi-
mony during the suppression hearing that he would
return to the apartment if he could. Because the court
concluded that the defendant had not demonstrated
that he had a subjective expectation of privacy in the
apartment, it did not reach the question of whether any
expectation he had would be deemed reasonable by
society. Finally, in light of its conclusion that the defen-
dant had failed to make the required showing, the court
relied on the landlord’s consent to the search to con-
clude that the search was reasonable. Although the trial
court referenced the defendant’s parole status in its
factual findings, it did not rely on that status in denying
the motion to suppress.
   ‘‘To determine whether a person has a reasonable
expectation of privacy in an invaded place or seized
effect, that person must satisfy the Katz test. See Katz
v. United States, 389 U.S. 347, 361, 88 S. Ct. 507, 19 L.
Ed. 2d 576 (1967) (Harlan, J., concurring). The Katz
test has both a subjective and an objective prong: ‘(1)
whether the [person contesting the search] manifested
a subjective expectation of privacy with respect to [the
invaded premises or seized property]; and (2) whether
that expectation [is] one that society would consider
reasonable. . . . This determination is made on a case-
by-case basis. . . . The burden of proving the exis-
tence of a reasonable expectation of privacy rests [with]
the defendant.’ ’’ State v. Houghtaling, 326 Conn. 330,
341, 163 A.3d 563 (2017), cert. denied,    U.S.     , 138
S. Ct. 1593, 200 L. Ed. 2d 776 (2018).
  It is well established that parolees have a diminished
expectation of privacy. The United States Supreme
Court has explained that ‘‘parolees are on the contin-
uum of state-imposed punishments. . . . On this con-
tinuum, parolees have fewer expectations of privacy
than probationers, because parole is more akin to
imprisonment than probation is to imprisonment. As
this [c]ourt has pointed out, parole is an established
variation on imprisonment of convicted criminals. . . .
The essence of parole is release from prison, before
the completion of sentence, on the condition that the
prisoner abide by certain rules during the balance of
the sentence. . . . In most cases, the [s]tate is willing
to extend parole only because it is able to condition it
upon compliance with certain requirements.’’ (Citations
omitted; internal quotation marks omitted.) Samson v.
California, 547 U.S. 843, 850, 126 S. Ct. 2193, 165 L.
Ed. 2d 250 (2006).
   ‘‘Although probationers and parolees are subject to
a degree of impingement upon privacy that would not
be constitutional if applied to the public at large . . .
the law requires that such greater intrusions occur pur-
suant to a rule or regulation that itself satisfies the
[f]ourth [a]mendment’s reasonableness requirement
. . . .’’ (Citations omitted; internal quotation marks
omitted.) United States v. Newton, 369 F.3d 659, 665
(2d Cir.), cert. denied, 543 U.S. 947, 125 S. Ct. 371, 160
L. Ed. 2d 262 (2004). For this reason, the particular
scope of a parolee’s reasonable expectation of privacy
depends on the conditions of parole. In Samson, the
court held that a ‘‘condition of release can so diminish
or eliminate a released prisoner’s reasonable expecta-
tion of privacy that a suspicionless search by a law
enforcement officer would not offend the [f]ourth
[a]mendment.’’ Samson v. California, supra, 547 U.S.
847. In so holding, the court construed a California
statute that required a prisoner eligible for parole to
‘‘agree in writing to be subject to search or seizure by
a parole officer or other peace officer at any time of
the day or night, with or without a search warrant and
with or without cause.’’ Cal. Penal Code § 3067 (a) (West
2000); see Samson v. California, supra, 846.
   Samson involved standard conditions of parole as
set forth by statute, but courts also have looked to the
specific conditions set forth in the order granting the
defendant parole or probation. For example, in United
States v. Robertson, 239 F. Supp. 3d 426, 448 (D. Conn.
2017), appeal withdrawn, United States Court of
Appeals, Docket No. 17-1845 (2d Cir. August 25, 2017),
the court rejected the government’s contention that
the defendant’s status on federal supervised release
functioned as a forfeiture of ‘‘all his constitutional rights
to the sanctity of his home.’’ The court looked to the
defendant’s conditions of supervised release, which
provided only that ‘‘[t]he defendant shall permit a pro-
bation officer to visit the defendant at any time at home
or elsewhere and shall permit confiscation of any con-
traband observed in plain view by the probation offi-
cer.’’ (Emphasis in original; internal quotation marks
omitted.) Id. The court reasoned that the conditions of
release did not extend to the police officers who were
unaccompanied by a probation officer when they
searched the defendant’s apartment. Id., 449.
   The relevant case law makes clear that the standard
and specific conditions of the defendant’s release would
define the scope of the defendant’s reasonable expecta-
tion of privacy in his home at the time of the first search,
which occurred mere hours after his arrest. The record
does not reflect what those conditions were.3 Because
the second search occurred after the defendant had
been incarcerated for one month, in all likelihood he
was no longer on parole when that search took place.
   His conditions of parole, however, remain relevant
for purposes of determining whether the July 15, 2015
search violated his reasonable expectation of privacy.
As the United States Supreme Court has explained,
with respect to one’s reasonable expectation of privacy,
parole is on a ‘‘ ‘continuum’ ’’ with the reasonable expec-
tation of a law-abiding citizen at one end of the contin-
uum and that of an inmate at the opposite end. Samson
v. California, supra, 547 U.S. 850. Thus, although a
parolee enjoys a ‘‘ ‘diminished’ ’’ expectation of privacy
as compared to a law-abiding citizen, he has a greater
expectation of privacy than that of an incarcerated indi-
vidual. Id., 849–50. In other words, if the defendant’s
expectation of privacy changed when he was incarcer-
ated, that expectation certainly did not increase. At
the very best, the defendant’s reasonable expectation
of privacy in his home, following his incarceration, was
the same expectation he enjoyed while on parole.
Accordingly, if the July 15, 2015 search would have
complied with the defendant’s parole conditions at the
time of his arrest—whatever those may have been—it
did not constitute an invasion of his reasonable expecta-
tion of privacy. Of course, because the state did not
create a record of what those conditions were, this
court cannot determine whether the search comported
with the conditions of parole.
      For the foregoing reasons, I respectfully concur.
  1
     ‘‘Zo’’ is the defendant’s nickname.
  2
     The police entered the defendant’s apartment twice on July 15, 2015.
The first time, they verified that Jenkins’ information concerning the hole
in the bathroom wall was correct by entering the bathroom and looking
into the hole without removing the items within. After securing a search
warrant, they returned and removed the items from the hole in the wall.
The fact that the police obtained a search warrant before retrieving the
items, however, is immaterial, as their admissibility stands or falls on the
constitutional propriety of the initial search on July 15, 2015.
   3
     The state appears to have had access to some records pertaining to the
defendant’s parole, but those records do not appear to have been introduced
into evidence or marked for identification.